Title: To Benjamin Franklin from Samuel Cooper: Two Letters, 19 July 1783
From: Cooper, Samuel
To: Franklin, Benjamin


          I.
          
            Sir,
            Boston July 19th. 1783.
          
          Having wrote you at large by the America that has lately sailed from Portsmouth, you
            will give me Leave to write this merely as an Introduction to my Friend Benjn. Austin
            junr. Brother to Mr Austin who carried to France the News of Burgoigne’s Surrender. He is a worthy Branch of a respectable
            Family; a young Gentleman of much good Sense, highly esteemed by all his Acquaintance,
            and of good Reputation in the Mercantile World. I most sincerely wish him Success in his
            Plans of Business. He means to pass from England to France, and will not fail to do
            himself the Honor of waiting on the American Ambassador at the Court of that Nation. I
            hope he will find your Excellency in good Health, and surrounded with every
            Blessing.
          I have the Honor to be most respectfully and with the most constant Friendship Your
            most obedient humble Servant
          
            Saml. Cooper.
            His Excellency Bn. Franklin Esqr.
          
          
          Notation: Cooper Mr. Saml. July 19.
            1783.
         
          II.
          
            Sir,
            Boston July 19th. 1783.
          
          Mr Brewster, a young Gentleman with whom I have long been acquainted, and for whom I
            have conceived a particular Regard, who is much esteemed here for his Modesty, his
            Assiduity and fair Character in Business will deliver this to you. He goes for England
            in Company with Mr Austin, and from thence to France upon Mercantile Affairs; and will
            not fail to pay his Respects to our Ambassador at the Court of Versailles. I could not
            omit to give you that favorable Idea which I have formed of him. Renewing my Wishes for
            the Continuance of your Excellency’s Health and great Usefulness, I am with unceasing
            Respect and Friendship Your most obedient and most humble Servant
          
            Saml. Cooper.
            His Excellency B. Franklin Esqr.
          
         
          Notation: Cooper Mr. Saml. July 19.
            1783.
        